Citation Nr: 0841474	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in August 2005, a statement of the case was 
issued in March 2006, and a substantive appeal was received 
in April 2006.  

In a September 2008 supplemental statement of the case, the 
RO increased the veteran's evaluation for PTSD to 50 percent, 
thereby partially granting the veteran's claim of entitlement 
to an evaluation higher than 30 percent for service-connected 
PTSD.  The Board notes that because the increased rating to 
50 percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains on appeal.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Consequently, the issue 
before the Board on this appeal is the veteran's entitlement 
to an evaluation higher than 50 percent for service-connected 
PTSD.


FINDINGS OF FACT

1.  A left shoulder disability was not manifested during 
active service, or for many years thereafter.

2.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Chronic left shoulder disability was not manifested 
during active service or for many years thereafter, nor is 
current left shoulder disability otherwise related to such 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2005.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In July 2008, the veteran was provided with 
the notice required by Vazquez-Flores with regard to the 
increased rating claim.  

Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and an increased 
rating, any questions as to the appropriate disability rating 
for the service connection claim and effective dates to be 
assigned are rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Left Shoulder

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

A service Report of Medical Examination dated in March 1969 
for separation purposes reflects that there were no left 
shoulder abnormalities detected.  There are no other service 
medical records related to the left shoulder.  

The veteran underwent a VA examination in May 1998.  He 
reported that he had a piece of metal enter over the superior 
aspect of his left shoulder.  He stated that when he carried 
his mail satchel, he had to get a thicker strap in order to 
disburse the weight over his left shoulder.  Upon physical 
examination, the veteran's left shoulder was normal and the 
examiner noted that there was insufficient clinical evidence 
to warrant a diagnosis of any chronic disorder.  

The veteran underwent another VA examination in May 1999.  He 
claimed that he had a shell fragment wound in the left 
shoulder.  He reported left shoulder pain on a daily basis 
since 1982, worse when he carried packages in his satchel.  
Following physical examination, the examiner diagnosed 
impingement syndrome, left shoulder, by history.  The 
examiner opined that there was no evidence of shell fragment 
wounds to the left shoulder.  The examiner noted that the 
veteran worked as a letter carrier for many years and opined 
that it is more likely that symptoms of shoulder pain are 
related to his vocation.  

The veteran underwent another VA examination in March 2005.  
He reported that he was wounded in 1967 in Vietnam when a 
mortar shell exploded in front of him.  He stated that he 
underwent surgery near DaNang and then was transported to 
Japan with additional surgeries.  He claimed that his left 
shoulder had become increasingly uncomfortable.  Upon 
physical examination, there was a very minimally visible 2 
centimeter horizontal scar of the left anterior neck and the 
veteran stated that he believed this was where the shrapnel 
entered.  However, the examiner stated that the shrapnel 
fragment was in the superior lung field, just anterior to the 
second rib, and was not within the shoulder joint or any of 
the muscles thereof.  The examiner diagnosed left shoulder 
tendonitis.  

The veteran underwent another VA examination in July 2008.  
Upon physical examination, there was no evidence of redness 
increasingly locally, muscle swelling, tenderness, stiffness, 
atrophy or exquisite sensitivity.  The veteran underwent an 
x-ray on the left shoulder.  X-ray findings revealed mild 
osteoarthritis in the AC joint.  The examiner noted that 
there was insufficient evidence to warrant a diagnosis of 
acute or chronic left shoulder tendonitis.  The examiner 
opined that, in the absence of clear evidence that left 
shoulder tendonitis exists, there is no relationship between 
a shrapnel wound to the left neck or retained shrapnel in the 
left neck.  The examiner also opined that it is less likely 
than not that the AC joint arthritis is secondary to the 
shrapnel as the shrapnel is not adjacent to the AC joint and 
not interfering with joint motion.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his left 
shoulder disability is etiologically related to service or 
any incident therein.  The service medical records are 
completely devoid of a shoulder injury.  Moreover, no left 
shoulder disability was detected on separation from service 
in March 1969.  The clinically normal finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no left shoulder disability was present at that time.  The 
Board views the examination report as competent evidence that 
there was no left shoulder disability at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing left shoulder disability for over 30 years 
between the period of active duty and the evidence showing 
left shoulder disability is itself evidence which tends to 
show that no left shoulder disability was incurred as a 
result of service.  

Finally, the Board believes it significant that the July 2008 
medical examiner opined that it is less likely than not that 
the veteran's left shoulder disability was incurred in 
service.  The Board has considered the veteran's own lay 
statements to the effect that his left shoulder disability is 
causally related to his active service; however, it is noted 
that the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for left shoulder disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The veteran was assigned a 10 percent 
disability rating for PTSD from April 2, 1969.  The veteran 
was assigned a 30 percent disability rating from August 19, 
1982.  The veteran was assigned a 10 percent disability 
rating from May 1, 1987.  The veteran was assigned a 
30 percent rating from January 29, 1998.  

In January 2005, the veteran requested an increased rating.  
In a June 2005 rating decision, the 30 percent rating was 
continued.  In a September 2008 rating decision, the veteran 
was assigned a 50 percent rating from January 31, 2005.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under Diagnostic Code 9411, the criteria for mental 
disorders, including PTSD, is as follows:

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in March 2005.  Upon 
mental status examination, the veteran had full range of 
affect.  He was fully oriented with no problem of a cognitive 
nature.  He had no suicidal ideation in years.  There was no 
history of hallucinations or delusions.  He continued to 
report to work and had 25 years of stable employment.  He had 
an 8-year relationship with a woman.  His social life was 
somewhat curtailed because he had to look after his mother.  
His symptoms of PTSD were in the mild to moderate range with 
some difficulty of arousal in interacting with his clients 
when delivering the mail.  The examiner diagnosed mild to 
moderate PTSD and assessed a GAF score of 60 due to PTSD.  

The veteran underwent another VA examination in July 2008.  
He reported being married to his second wife.  He stated that 
he has two children from his first marriage, and he remained 
in touch with them.  He stated that he has worked as a letter 
carrier for the United States Postal Service for the past 26 
years.  He provided a letter from his supervisor describing 
anxiety episodes on the job.  He reported intrusive daytime 
memories which interfered with his focus at work.  He claimed 
to have experienced panic attacks, which often occurred at 
night.  He stated that he was forced to take a break when the 
attacks occurred at work.  He reported feeling down on a 
daily basis.  He reported being suicidal off and on over the 
years, and that years ago he put a gun to his head but never 
pulled the trigger.  He denied current intent to hurt 
himself.  He claimed that he sometimes felt as if he sensed a 
presence in the room with him and this caused him more 
anxiety.  He stated that memory and concentration were 
impaired.  

Upon mental status examination, the veteran was depressed and 
his affect was restricted with very little psychomotor 
spontaneous activity.  Memory and concentration levels were 
impaired.  The veteran was able to maintain activities of 
daily living including his own personal hygiene.  Since the 
previous examination, his condition worsened with a 
progressive onset of depression and increased frequency of 
panic attacks.  His thought processes and communication were 
impaired by difficulties with short-term memory and 
concentration.  His social functioning was impaired by his 
high level of anxiety and frequency of panic attacks and 
isolativeness due to depression.  He was employable from a 
psychiatric standpoint, only in settings in which he had no 
contact with the public and little supervision due to his 
PTSD, symptoms of anxiety, and panic.  The examiner diagnosed 
PTSD, chronic and moderate to severe, and assigned a GAF 
score of 52 for the combined diagnoses of PTSD and related 
depression.  The examiner reasoned that the veteran had 
occupational and social impairment with reduced reliability 
in productivity due to symptoms of flattened affect, panic 
attacks more than once a week, some difficulty with complex 
commands, impairment of short and long-term memory, 
impairment of judgment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

After considering the totality of the evidence in this case, 
it is clear that the veteran suffers mild to moderate PTSD 
impairment, and the veteran has already been assigned a 50 
percent rating in recognition of such impairment.  However, 
the regulatory criteria for a rating greater than 50 percent 
have not been met. 

The veteran has not been noted to have such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  For example, the March 
2005 examiner noted that the veteran was fully oriented.  The 
July 2008 VA examiner also noted that the veteran's hygiene 
was appropriate.   Although the July 2008 VA examiner noted 
that the veteran's communication was impaired, there is no 
evidence that the veteran's speech was intermittently 
illogical, obscure, or irrelevant.  

On the other hand, the veteran exhibited panic and 
depression, which is reflected in the July 2008 VA 
examination report.  The veteran also exhibited difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).  For example, the July 2008 VA examiner 
noted that the veteran had difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran reported at the July 2008 examination 
that he had some suicidal thinking in the past, he denied any 
such present symptomatology.  

The evidence does suggest that the veteran has some symptoms 
listed under the criteria for a rating greater than 50 
percent, such as depression and difficulty in adapting to 
stressful circumstances.  However, the majority of reported 
PTSD symptoms are fully contemplated by the existing 50 
percent rating.  The Board is unable to find that the PTSD 
disability picture more nearly approximates the criteria for 
the next higher rating of 70 percent at any time during the 
period covered by this appeal.  Francisco.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 50 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for left shoulder disability is not 
warranted.  

An increased rating for service-connected PTSD is not 
warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


